Mr. JUSTICE CRAVEN delivered the opinion of the court: The respondent, Yumba Lasumba, appeals from the trial court’s order finding him to be an unfit parent by reason of depravity and authorizing the Illinois Department of Children and Family Services (DCFS) to consent to his child’s legal adoption. The order appealed from effectively terminated all the respondent’s parental rights with respect to his child, Hannibal Abdullah. DCFS’s amended petition alleges that the respondent is an unfit parent by “reason of depravity in that he has been convicted of the murder of the respondent’s minor’s mother, Anna Abdullah * ° On appeal, the respondent contends that the respondent’s conviction for murdering the child’s mother does not clearly and convincingly support the trial court’s finding of unfitness by reason of depravity. To say that the record on appeal is brief is an understatement. At the April 5, 1979, adjudicatory hearing, the following evidence was presented. James Schauer, an assistant State’s Attorney for Champaign County, testified that he had participated in the trial of respondent for the murder of Anna Abdullah. Schauer said that the respondent was found guilty, his post-trial motion was denied, and he was sentenced to 60 years in the penitentiary. Schauer went on to say that Hannibal Abdullah was a child of the respondent and Anna Abdullah. And, at the time of the murder in August 1978, the child was three years old. Respondent testified that he was the father of Hannibal Abdullah and he was appealing the murder conviction. He denied murdering Anna Abdullah. On cross-examination, respondent stated that at the time of the hearing he was incarcerated in the penitentiary. On questioning by the guardian ad litem, respondent stated that he had been convicted of battery in 1963 or 1964. The issue this appeal presents us is whether the respondent’s parental rights can be terminated solely upon the basis of his criminal conviction. We reverse the trial court and hold that parental rights may not be terminated solely on the basis of a criminal conviction. Townsend v. Curtis (1973), 15 Ill. App. 3d 209, 303 N.E.2d 566, held that a felony conviction is insufficient, in and of itself, to prove unfitness by reason of abandonment and desertion. Likewise, the court in In re Adoption of Kleba (1976), 37 Ill. App. 3d 163, 166, 345 N.E.2d 714, 717, stated: “Conviction of a felony alone is not a statutory ground for adoption without the consent of a natural parent, and a finding of depravity cannot be based exclusively on the fact of a criminal conviction.” Recently, this court held that “the mere fact that a parent has been convicted of a felony — even a number of felonies — is not sufficient to establish depravity.” (In re Sanders (1979), 77 Ill. App. 3d 78, 395 N.E.2d 1228, 1231.) Clearly, the applicable law of Illinois as enunciated by the appellate court is that parental rights may not be terminated solely upon the basis of criminal convictions.  The trial court, of course, was bound to follow Illinois law as enunciated by the Illinois Appellate Court. (UMW Union Hospital v. UMW District No. 50 (1972), 52 Ill. 2d 496, 288 N.E.2d 455; see Garcia v. Hynes & Howes Real Estate, Inc. (1975), 29 Ill. App. 3d 479, 331 N.E.2d 634.) Thus, the trial court committed error when it terminated the respondent’s parental rights solely upon evidence of his criminal conviction.  Although children are not mere chattels of their parents, parents’ rights in his, her, or their children are not to be taken lightly by the State. The drastic nature of the State terminating all parental rights forever demands that the State prove the parents’ unfitness by clear and convincing evidence. In re Adoption of Rich (1977), 51 Ill. App. 3d 174, 366 N.E.2d 575; In re Massey (1976), 35 Ill. App. 3d 518, 341 N.E.2d 405. When DCFS seeks to terminate parental rights by reason of depravity, or for that matter by reason of any ground, it has not met its burden by merely showing that the parent has been convicted of a crime, no matter how reprehensible. The label of a criminal conviction tells us little about the infinite combination of human conduct and circumstances that can be stereotyped by it. Perhaps proof of the factual evidence that was the basis of the conviction may constitute parental unfitness, but the mere fact of conviction does not. Here we have only the mere fact of conviction. For the reasons stated herein, we reverse the trial court and remand for further proceedings. Reversed and remanded.